NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim objections have been obviated in view of Applicant’s amendments filed 16 June 2021.
	Claims 13 and 14 have been canceled.
	Claims 1-12 and 15-20, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the functional and structural limitations of the claimed invention, further in view of the configuration and assembly of the handrail.

The closest prior art of record includes Kong (CA 2,223,301), Liu (US 2019/0105523), Skywalker (NPL), and Chen (US 2018/0236343).
Regarding independent claim 1, Skywalker teaches an apparatus comprising: a trampoline frame comprising: a bottom ring frame (frame) to couple to a jumping surface (mat); a plurality of legs (leg) coupled to the bottom ring to contact a ground surface and elevate the bottom ring frame above the ground surface; a plurality of curved upright supports (curved tube) to couple to the bottom ring frame and support a flexible wall (enclosure net) to form an at least 
	Skywalker does not teach each of the plurality of legs is curved to place the corresponding foot outside an external perimeter of the bottom ring frame when connected to the bottom ring frame.
	However, in a similar field of endeavor, Chen teaches a trampoline comprising a plurality of legs wherein each of the plurality of legs is curved to place the corresponding foot outside an external perimeter of the bottom ring frame when connected to the bottom ring frame (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Skywalker by having the foot placed outside the perimeter of the ring frame, as shown in Chen, with the predicted result of providing a more stable ring frame and jumping surface for a user to jump on (see MPEP 2141(III)).
Skywalker in view of Chen fails to teach wherein the handrail connectors position the handrail inside the perimeter formed by the flexible wall to allow a gap between the flexible wall and at least a portion of the handrail.

Regarding independent claim 15, Liu teaches a method for assembling a trampoline, the method comprising: assembling a bottom ring frame, wherein assembling the bottom ring frame 
Liu fails to teach attaching a handrail to each of the upright supports, wherein the handrail comprises a plurality of handrail pieces.
In a similar field of endeavor, Kong teaches attaching a handrail (peripheral frame arrangement 36) to each of the upright supports, wherein the handrail comprises a plurality of handrail pieces (36a, 36b) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trampoline of Liu by including the handrail of Kong. One of ordinary skill in the art would have been motivated to make this modification in order to “provide additional safety,” as suggested by Kong (Page 6, line 25).
Liu in view of Kong fails to teach a plurality of handrail connectors, each of the plurality of handrail connectors comprises a respective vertical tube member and a respective horizontal 

Regarding independent claim 19, Skywalker teaches a trampoline comprising: a jumping surface; a flexible wall (enclosure net) to attach to the jumping surface; and a frame comprising: a bottom ring frame (frame) to couple to the jumping surface; a plurality of legs (legs) coupled to the bottom ring to contact a ground surface and elevate the bottom ring frame above the ground surface; a plurality of curved upright supports (curved tubes) to couple to the bottom ring frame and support the flexible wall; and a handrail/rail coupled to the plurality of upright supports, wherein the handrail is positioned above the bottom ring frame and below a top of the flexible wall, wherein each of the plurality of legs comprises a respective foot to contact the ground surface, and … wherein each of the plurality of curved upright supports is curved inward toward a center of the jumping surface to connect to the handrail to position the handrail within the external perimeter formed by the flexible wall (see Figures).
Skywalker does not teach each of the plurality of legs is curved to place the corresponding foot outside an external perimeter of the bottom ring frame when connected to the bottom ring frame.
However, in a similar field of endeavor, Chen teaches a trampoline comprising a plurality of legs wherein each of the plurality of legs is curved to place the corresponding foot outside an external perimeter of the bottom ring frame when connected to the bottom ring frame (Fig. 2).

Skywalker in view of Chen fails to teach wherein the handrail is positioned within the external perimeter such that a gap is maintained between the flexible wall and at least a portion of the handrail.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784